DETAILED ACTION
This office action on the merits is in response to applicant’s communication dated 11/08/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 14, 15, 25 and 28 are canceled.  Claims 1, 20, and 24 have been amended.  Claims 1, 6-8, 10-13, 16-20, 24, 26-27, and 29 are pending and are considered in this action.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments/Comments
103 Rejections
Examiner respectfully disagrees with applicant’s remarks on the “Duplication of parts” argument.   There is no interaction between the first issuer and the second issuer systems, and nothing unique on each of the issuer systems.  The steps and processes involved with the second issuer system are essentially iterative of the steps of the first issuer system.  As such, “Duplication of parts” rejection is maintained.
Examiner also respectfully disagrees with applicant’s remarks on claim one being a decentralized system.  Simply enabling two or more issuer systems, for e.g., a first issuer system that mints at least one first digital token for a first payer system and a second issuer system that mints at least one second digital token for a second payer system, as suggested by the Applicant on pg 18 of the Arguments/Remarks, does not render the system a decentralized system.  Also, the specification does not provide support or any description on how the invention can be a “decentralized system”.   Therefore, claim one does not claim a decentralized system.
Examiner further respectfully disagrees with applicant’s remarks on “Algiene reference teaches away from providing any contextual information associated with the token that would help in traceability”.  The “teaches away” rejection is used on the basis of whether the anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention (see MPEP. 2131.05).  Here, Applicant’s “teach away” argument is based on a cited reference (Nagasundaram) that Examiner used, which is contrary to what the MPEP teaches.  The rejection is maintained.
Examiner relied a combination of references in rejecting the claimed limitation of the present invention.  Examiner has satisfied the burden of showing all elements and an impetus to combine.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner has shown that the claimed limitation is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Whether or not Nagasundaram/ Algiene directs to the same technology or field as the claimed invention is not relevant; what does matter is that Nagasundaram/ Algiene are analogous art(s), either alone or in combination, that read each limitation of the claim.  Further, each limitation of a claim is examined independently and Applicant needs to point out how the language of the claims patentably distinguishes them from the cited references and NOT just raising a blanket generalization of what the cited reference(s) teaches.
Finally, the rest of the argument is moot in light of new grounds of rejection due to amended claims.  See below for the new rejection. 

40057601A1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 10, 17 & 27-28 are rejected under 35 U.S.C 103 as being obvious over Nagasundaram et al. (US20150112870A1; hereinafter, “Nagasundaram”) in view of Algiene et al. (US20070215689A1; hereinafter: “Algiene”).
With respect to claim 1, 20 & 24
Nagasundaram teaches the limitation of:
Receiving a first token request, at a first issuer system from a first payer system, for at least one digital token to be used in a first transaction ([0011], One embodiment of the present invention is directed to a method comprising a server computer receiving a request for a transaction token from a requestor.);
operating the first issuer system to mint the at least one first digital token for storage on the first payer system ([0027], The information that is embedded in the transaction token may include information about suitable entities that are configured to process the transaction token (e.g., which payment processing network is associated with the transaction token or underlying account credentials), the token issuer that generated the transaction token,),

the at least one first digital token comprising at least a first issuer identification status field that uniquely identifies the first issuer system minting the at least one first digital token ([0025], Referring to FIG. 2, an exemplary transaction token may be “4001:f0d0:1000:0051:0000:1234:0012:0034.” Using the example above, the first 64 bits (e.g., “4001:f0d0:1000:0051”) may identify the token issuer information and/or financial institution information; [0026], The transaction token may include any suitable type of information or format. For example, the transaction token may include a format that may comprise data elements including a system identifier, an account issuer identifier, a data type identifier, a channel identifier, a token purpose identifier, a token verifier identifier, information about the channel properties associated with the transaction token, and a token payload or account substitute.; see also [0159] on how each token being unique on its own.)
operating the first issuer system to assign to the at least one first digital token a corresponding first token value recognizable by the first payer system and the at least one payee system ([0106], At step 304, the token issuer computer 160 may determine a consumer account and contextual information about the transaction token request. The consumer account information may be stored at the token issuer, provided by the consumer or token requestor in the token request, requested and received from an issuer associated with the account holder, and/or through any other suitable manner; see also [0047], Additionally, the contextual identification may identify the specific channels over which the token is meant to processed, an amount or date range over which a token should be used, and current authentication status. The contextual information can indicate to an entity whether the token is being utilized in an appropriate environment and under the suitable limitations associated with the token.); 
token value recognizable by the payor system and the payee system is an Implicit Disclosure/Teachings in that "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. "In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Here, Nagasundaram teaches that the transaction token is can be requested by the token requestor to conduct a transaction with a merchant.  It implicitly shows that by making a purchase from the customer to the merchant, the token value is recognizable by the customer and the merchant.  Therefore, Nagasundaram teaches the above-described limitation.

transmitting, from the first issuer system, the at least one first digital token to the first payer system ([0112-0113], At step 306, the token issuer computer 160 may generate a token response message including the transaction token. ……At step 307, the token issuer computer 160 may send the token response back to the token requestor device 120. The token response may include the generated transaction token as well as any other relevant information to identify the token issuer, the user and/or account holder associated with the token response, and any other relevant information to the token request.)
the second issuer identification status field being different from the first issuer identification status field (see [0040].)
receiving, at the first issuer system, a first validation request from the at least one payee system to validate the at least one first digital token received by the at least one payee system in exchange for at least one first item ([0121], FIG. 4 shows exemplary methods of verifying a transaction token between a token subscriber computer (e.g., merchant computer) and token verifier computer, according to an embodiment of the invention; [0123], At step 402, the token subscriber computer 130 may create a token verification request. The token verification request may comprise a transaction token, a token subscriber identifier, transaction information, and any other information that may be useful to the token verifier computer 160 to verify and/or validate the token; [0077], The token issuer 160 may be a stand-alone entity or may be coupled to, integrated into, and/or operated or managed by any of the entities shown in FIG. 1. The token issuer 160 may issue tokens and may also verify the status of tokens. In such cases, the token issuer 160 may alternatively be referred to as a token verifier or token issuer.);
wherein the first validation request is transmitted to the first issuer system based on the first issuer identification status field ([0054], For example, a transaction token may be verified to be valid based on the interpreted contextual information associated with the transaction token. For instance, a transaction token may be validated against the transaction information associated with the transaction token to ensure the transaction token is appropriate for the transaction; [0107], The contextual information may comprise identification of entities involved in the transaction such as the token requestor device 120 and token issuer computer 160.)
operating the first issuer system to validate the at least one first digital token ([0181-0183], In step 718, the token issuer computer 160 may validate the token using the determined contextual information from step 719; At step 719, the token issuer computer 160 may send the token verification response to the merchant computer 130. The token verification response may comprise the contextual information that was included in the token verification request, as well as the result of the token verification in step 720…… At step 720, the token verification response may be sent back to the merchant computer 130 in order to notify the merchant computer 130 about the token validity status.);

Nagasundaram in view of Jordan does not explicitly disclose, but Algiene teaches:
the at least one first digital token being decoupled from an identity of a first customer operating the first payer system ([0035], The flow diagram of FIG. 4 illustrates an embodiment in which a sender in a money-transfer operation using the architecture transmits digital cash. Such a process begins as indicated at block 404 with the sender generating digital-cash tokens with a financial institution 232; [0036], Initiation of the money transfer at block 408 may thus proceed by the sender using the public network 220 to access an Internet interface in the form of a web page generated by the money-transfer system 224. The web page may include fields for the sender to provide information used in initiating the transfer. In some instances, this information might omit an identity of the sender, permitting the transfer to be made anonymously.)
each first token value corresponding to a value of a corresponding first value-bearing instrument ([0037], At block 416, the sender transmits the funds to be transferred in the form of digital-cash tokens.; [0039], The funds may be provided in cash, with a negotiable instrument such as a check or money order, or on a stored-value card.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Algiene with the teaching of Nagasundaram as they relate to processing electronic payment transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Nagasundaram offers the embodiment of processing a transaction token that provides contextual information that can be provided to any entity within a transaction processing system.  One of ordinary skill in the art at the time the invention was made would have recognized the systems for processing a transaction token that provides contextual information as disclosed by Nagasundaram to the methods of keeping the identity of the first token anonymous as taught by Algiene for the predicated result of an improved system of facilitating secure electronic transactions using digital token.. 


The combination of Nagasundaram and Algiene teaches the limitation of claim 1, 20 & 24 respectively.  The combination does not specifically teaches:
receiving a second token request, at a second issuer system from a second payer system, for at least one second digital token to be used in a second transaction; operating the second issuer system to mint the at least one second digital token for storage on the second payer system, the at least one second digital token being decoupled from an identity of a second customer operating the second payer system and the at least one second digital token comprising at least a second issuer identification status field that uniquely identifies the second issuer system minting the at least one second digital token; the second issuer identification status field being different from the first issuer identification status field; operating the second issuer system to assign to the at least one second digital token a corresponding second token value recognizable by the second payer system and the at least one payee system, each second token value corresponding to a value of a corresponding second value-bearing instrument; transmitting, from the second issuer system, the at least one second digital token; 
receiving, at the second issuer system, a second validation request from the at least one payee system to validate the at least one second digital token received by the at least one payee system in exchange for at least one second item, wherein the second validation request is transmitted to the second issuer system based on the second issuer identification status field; and operating the second issuer system to validate the at least one second digital token.   However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a duplication of parts of the same limitation.  It is well within the knowledge of one of ordinary skill to duplicate the characteristics of an element/method step, i.e., “receiving a second token request, at a second issuer system from a second payer system, for at least one second digital token to be used in a second transaction; operating the second issuer system to mint the at least one second digital token for storage on the second payer system, the at least one second digital token being decoupled from an identity of a second customer operating the second payer system and the at least one second digital token comprising at least a second issuer identification status field that uniquely identifies the second issuer system minting the at least one second digital token; operating the second issuer system to assign to the at least one second digital token a corresponding second token value recognizable by the second payer system and the at least one payee system, each second token value corresponding to a value of a corresponding second value-bearing instrument; transmitting, from the second issuer system, the at least one second digital token; 
receiving, at the second issuer system, a second validation request from the at least one payee system to validate the at least one second digital token received by the at least one payee system in exchange for at least one second item, wherein the second validation request is transmitted to the second issuer system based on the second issuer identification status field; and operating the second issuer system to validate the at least one second digital token.”, which is a similar duplicate of the same limitation of “receiving a first token request, at a first issuer system from a first payer system, for at least one first digital token to be used in a first transaction; operating the first issuer system to mint the at least one first digital token for storage on the first payer system, the at least one first digital token being decoupled from an identity of a first customer operating the first payer system and the at least one first digital token comprising at least a first issuer identification status field that uniquely identifies the first issuer system minting the at least one first digital token; the first issuer identification status field being different from the first issuer identification status field; operating the first issuer system to assign to the at least one first digital token a corresponding first token value recognizable by the first payer system and the at least one payee system, each first token value corresponding to a value of a corresponding first value-bearing instrument; transmitting, from the first issuer system, the at least one first digital token; receiving, at the second issuer system, a first validation request from the at least one payee system to validate the at least one first digital token received by the at least one payee system in exchange for at least one second item, wherein the first validation request is transmitted to the first issuer system based on the first issuer identification status field; and operating the first issuer system to validate the at least one first digital token.”, as taught in Nagasundaram and Algiene references.  Furthermore, the mere duplication of parts has no patentable significance and does not produce new and unexpected results. For example, the processing of the secrets are performed in parallel and have no bearing on each other.  See MPEP 2144.04 VI B; In re Harza, 124 USPQ 378 (CCPA 1960).

With respect to claim 6
The combination of Nagasundaram and Algiene teaches the limitation of claim 1.  Nagasundaram further teaches: each of the first and the second issuer system receives form the at least one payee system the at least one corresponding digital token for validation the at least one corresponding digital token being received from the corresponding payer system ([0188], At steps 726 through 728, the validated transaction token may be sent from the merchant computer 130 to the token issuer computer 160 via the acquirer computer 140., see also [0133] regarding the verification result being included in the token)

With respect to claim 7
The combination of Nagasundaram and Algiene teaches the limitation of claim 1.  Nagasundaram further teaches: each of the first and the second issuer system receives the at least one corresponding digital token from an acquirer system corresponding to the at least one payer system for validation wherein the at least one digital token is processed at the acquirer system to identify the corresponding issuer system that generated that token ([0188], At steps 726 through 728, the validated transaction token may be sent from the merchant computer 130 to the token issuer computer 160 via the acquirer computer 140 and the payment network computer 150. At each step, any amount of potential processing may be accomplished by each entity before passing the transaction token on for processing. For example, the same amount of processing completed by the merchant computer in steps 714 and 715 could be completed by the acquirer computer and/or the payment network computer, see also [0133] regarding the verification result being included in the token.)

With respect to claim 8
The combination of Nagasundaram and Algiene teaches the limitation of claim 1.  Nagasundaram further teaches: if validation is successful, the at least one first item from the at least one payee system is transferred to the first payer system and the least one second item from the at least one payee system is transferred to the second payer system ([0122] At step 401, a token subscriber computer 130 may receive a transaction token associated with a transaction token format from a token requestor device for a transaction. For example, a merchant computer may receive the token from a consumer's mobile device during an e-commerce transaction or a contactless transaction in exchange for goods or services.)

With respect to claim 10
The combination of Nagasundaram and Algiene teaches the limitation of claim 1.  Nagasundaram further teaches: each of the least one first and second digital tokens comprise conditions of use, wherein the conditions of use limit the use of the at least one first and second digital tokens within the transaction system (See [0109], At step 305, the token issuer computer 160 may generate a transaction token based on the determined contextual information.   The token issuer may generate the transaction token using a transaction token format that may be interpreted by entities within the transaction processing system.……………… the transaction token format may include information identifying a token issuer, token purpose, generation or request time, expiration date or time, geo-location of the token subscriber, consumer, or token requestor, one or more usable transaction channels, any other conditions or limitations, and any other information that may be useful to entities handling the transaction token., see also [0133] regarding the verification result being included in the token)

With respect to claim 17
The combination of Nagasundaram and Algiene teaches the limitation of claim 1.  Nagasundaram further teaches: the at least one first digital token is stored in a first wallet associated with the first payer system and the at least one second digital token is stored in a second wallet associated with he second payer system each of the at least one first and second digital tokens stored in the corresponding first and second wallet is accessible by at least one registered user of the corresponding first and second wallet (See [0059], Some non-limiting examples of token requestors may include, for example, merchants, acquirers, acquirer processors, and payment gateways acting on behalf of merchants, payment enablers (e.g., original equipment manufacturers, mobile network operators, etc.), digital wallet providers, issuers, third party wallet providers, and/or payment processing networks. In some embodiments, a token requestor can request tokens for multiple domains and/or channels. A token requestor may be registered and identified uniquely by a token issuer and/or verifier within the tokenization ecosystem.)

With respect to claim 28
The combination of Nagasundaram and Algiene teaches the limitation of claim 1.
Nagasundaram further teaches: operating the issuer system to transmit the at least one digital token to the payer system if the authorization status field is set to 'authorized' ([0197], At steps 737 through 740, the transaction token and an authorization decision may be sent from the token issuer computer 160 back to the token requestor device 120 via the payment network computer 150, the acquirer computer 140, and the merchant computer 130, respectively. Accordingly, the transaction token may be returned to the transaction initiator (i.e., token requestor device) along with the authorization decision for the transaction. In some embodiments, the transaction token may be updated to include the authorization decision (e.g., approved or declined) in the transaction token such that entities may determine the authorization decision from the contextual information embedded into the transaction token., see also [0133] regarding the verification result being included in the token)
wherein the at least one digital token is used by the payer system in the transaction with the payee system  (see [0171-0176]; see also [0117], Through this authentication step, the token issuer computer 160 may be capable of determining whether the appropriate entity received the transaction token, as well as whether the transaction token was successfully processed, unaltered, or intercepted during transmission. Hence, the token issuer computer 160 may determine whether the transaction token was suspicious or problematic for any reason during transmission. The token issuer computer 160 may then make a decision regarding the validity of the received token confirmation message (and the corresponding issued transaction token) and generate a token confirmation acknowledgement message to be sent to the token requestor device 120 including an indicator of the decision.); 

With respect to claim 27
The combination of Nagasundaram and Algiene teaches the limitation of claim 1.  Algiene further teaches
The combination does not explicitly disclose, but Algiene teaches: each of the at least one first and second digital tokens are blinded by corresponding first and second issuer systems (See [0036] of Algiene, this information might omit an identity of the sender, permitting the transfer to be made anonymously; See [0023] of Algiene, this basic technique may be modified to provide untraceability by application of a “blinding factor” to produce a “blind signature” that signs the digital-cash tokens; see [0024] of Algiene,  this blinded coin number is transmitted by a user system to the financial institution at block 116.)

Claim 29 is rejected under 35 U.S.C 103 as being obvious over Nagasundaram et al. (US20150112870A1; hereinafter, “Nagasundaram”) in view of Algiene et al. (US20070215689A1; hereinafter: “Algiene”), and further in view of Tunstall (US20160277179).
With respect to claim 29
The combination of Nagasundaram and Algiene teaches the limitation of claim 27.   The combination does not explicitly disclose, but Tunstall teaches: each of the at least one first and second digital tokens are blinded by multiplying each of the at least one first and second digital tokens by a random factor (see Abstract, A value corresponding to an input for a cryptographic operation may be received. The value may blinded by multiplying the value based on an exponentiation of a random number raised to an exponent value that is associated with a public key. A cryptographic operation may be performed based on the blinded value.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nagasundaram/ Algiene with the teaching of Tunstall they relate to an electronic payment transaction system. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Motivation to do so would have been to improve security by introducing randomness into blinding the token.

Claim 18 is rejected under 35 U.S.C 103 as being obvious over Nagasundaram et al. (US20150112870A1; hereinafter, “Nagasundaram”) in view of Algiene et al. (US20070215689A1; hereinafter: “Algiene”), and further in view of Geffon (US20150213443A1; hereinafter, “Geffon”).
With respect to claim 18
The combination of Nagasundaram  and Algiene teaches the limitation of claim 17.  The combination does not explicitly disclose, but Geffon teaches: for each registered user in the at least one registered user, the corresponding first and second wallet is configured with an authorization amount corresponding to a maximum transaction value allowable in the transaction for that user (See [0032] of Geffon, requesting a pre-authorization on a card can involve submitting a pre-authorization request to an acquiring institution with the cardholder's card details, requested effective dates of the pre-authorization, and maximum amount.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nagasundaram/ Algiene with the teaching of Geffon they relate to an electronic payment transaction system. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Motivation to do so would have been to increase the flexibility of setting the usage amount of the token.

Claim 26 is rejected under 35 U.S.C 103 as being obvious over Nagasundaram et al. (US20150112870A1; hereinafter, “Nagasundaram”) in view of Algiene et al. (US20070215689A1; hereinafter: “Algiene”), and further in view of Hammad (US20120259782A1).
With respect to claim 26
The combination of Nagasundaram and Algiene teaches the limitation of claim 1.
The combination does not explicitly disclose, but Hammand teaches: each of the first and the second issuer systems authorize each of the at least one first and second digital tokens based on corresponding availability of funds for each of the first and the second payer systems prior to transmitting each of the at least one first and second digital tokens to the corresponding first and second payer systems  (See [0051], an electronic payment transaction is authorized if the consumer conducting the transaction is properly authenticated (i.e., their identity and their valid use of a payment account is verified) and if the consumer has sufficient funds or credit to conduct the transaction; [0033], when a consumer initiates a financial transaction at a merchant, instead of providing account information for a payment account of the consumer, the consumer can instead provide the merchant with a first token. The first token can include information that is less sensitive than, e.g., the consumer's primary account number (PAN).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nagasundaram/Algiene with the teachings of Hammand.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to ensure the availability of fund before the digital token is authorized. 


Claim 19 is rejected under 35 U.S.C 103 as being obvious over Nagasundaram et al. (US20150112870A1; hereinafter, “Nagasundaram”) in view of Algiene et al. (US20070215689A1; hereinafter: “Algiene”) in view of Geffon (US20150213443A1; hereinafter, “Geffon”), and further in view of Light et al. (US20120330846A1; hereinafter, “Light”).
With respect to claim 19
The combination of Nagasundaram and Algiene teaches the limitations of claim 1.  The combination does not explicitly disclose, but Light teaches: storing at least one transaction history record in a database corresponding to at least one transaction between the first payer system and the at least one payee system and between the second payer system and the at least one payee system (See [0046] of Light, the token 204 may be split to form sub-tokens of smaller value and/or combined with other tokens to form tokens of larger value by the payment device 206); see [0060] of Light, The token 300 also comprises a field 314 indicating audit information, such as the usage and history of the electronic money token, including for example information identifying the issuing institution, such as the distribution equipment 202.)

The combination does not explicitly disclose, but Geffon teaches:
generating a token denomination data based on the at least one transaction history record, wherein, when generating each of the at least one first and second digital tokens by the corresponding issuer system, the denomination data is used by the corresponding issuer system to determine the at least one token denomination to facilitate the transaction between the corresponding payer system and at least one payee system (See [0040] of Geffon, the cardholder device 205 can be used to manage permissions relating to how the pre-authorized amount may be used to purchase, e.g. classes of items and services, particular items and services, time of day restrictions, geographical restrictions, who can transfer the token (e.g. cardholder, original transferee, subsequent transferee, etc.) a maximum number of times a token can be transferred, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nagasundaram/Algiene with the teaching of Geffon /Light.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to further define the exchange/distribution process of using a digital token.

Claims 11 and 12-16 are rejected under 35 U.S.C 103 as being obvious over Nagasundaram et al. (US20150112870A1; hereinafter, “Nagasundaram”) in view of Algiene et al. (US20070215689A1; hereinafter: “Algiene”)  in view of Light et al. (US20120330846A1; hereinafter, “Light”), and further in view of Hillegass et al. (US20020007351A1; hereinafter, “Hillegass”).
With respect to claim 11
The combination of Nagasundaram and Algiene teaches the limitations of claim 1.  The combination does not explicitly disclose, but Light teaches: each of the at least first and second one digital tokens comprises at least one token denomination such that the corresponding token value corresponds to the sum of the at least one corresponding digital token (See [0046] of Light, the token 204 may be split to form sub-tokens of smaller value and/or combined with other tokens to form tokens of larger value by the payment device 206.); 

The combination does not explicitly disclose, but Hillegass teaches: a first value corresponds to a value of the at least one first item; a second item value corresponds to a value of the at least one second item, and the method further comprises upon determining that each of the first and second token value is greater than the corresponding item value, providing corresponding one or more digital tokens corresponding to a change value, the change token being equal to at least a difference between the corresponding token value and the corresponding item value (See [0032] of Hillegass, the distributor determines whether the price or amount for the product(s) to be purchased is greater than the value of the user's token (840).  If the token is for equal or greater value than the purchase price, then the purchase price is subtracted from the token value and the balance is stored in the database (850).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nagasundaram/Algiene with the teaching of Light/Hillegass.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.   Motivation to do so would have been to further define the exchange/distribution process of using a digital token.

With respect to claim 12
The combination of Nagasundaram, Algiene, Light, and Hillegass teaches limitations of claim 11.  Nagasundaram further teaches: providing the corresponding one or more digital tokens corresponding to the change value comprises receiving each of the at least one first and second digital token at the corresponding issuer system ([0117], The token issuer computer 160 may then make a decision regarding the validity of the received token confirmation message (and the corresponding issued transaction token) and generate a token confirmation acknowledgement message to be sent to the token requestor device 120 including an indicator of the decision.)

Light further teaches:
in exchange for the corresponding one or more digital tokens, (See [0046] of Light, the token 204 may be split to form sub-tokens of smaller value and/or combined with other tokens to form tokens of larger value by the payment device 206); 

Algiene further teaches: the corresponding one or more digital tokens comprising at least one change token denomination equal in value to the corresponding first item value and the second item value ([0006], the one or more electronic tokens may then be transmitted to the financial institution with a request to increase a balance of an identified account by an amount corresponding to a sum of the currency amounts of the one or more electronic tokens.)

With respect to claim 13
The combination of Nagasundaram, Algiene, Light, and Hillegass teaches the limitations of claim 11.  Nagasundaram further teaches: providing the one or more digital tokens corresponding to the change value comprises modifying each of the at least one first and second digital tokens at the corresponding issuer system ([0117], The token issuer computer 160 may then make a decision regarding the validity of the received token confirmation message (and the corresponding issued transaction token) and generate a token confirmation acknowledgement message to be sent to the token requestor device 120 including an indicator of the decision.)
Hillegass further teaches:
to reduce the first token value by an amount equal to the first item value corresponding to the at least one first item and reduce the second token value by an amount equal to the second item value corresponding to the at least one second item (See [0032] of Hillegass, the distributor determines whether the price or amount for the product(s) to be purchased is greater than the value of the user's token (840).  If the token is for equal or greater value than the purchase price, then the purchase price is subtracted from the token value and the balance is stored in the database (850).)


With respect to claim 16
The combination of Nagasundaram, Algiene, Light, and Hillegass teaches the limitations of claim 11.    Light further teaches: the corresponding one or more digital tokens corresponding to the change value comprises at least one change token denomination determined based at least on predetermined condition and at least one past transaction between the corresponding first and second payer systems and the at least one payee system (See [0046] of Light, the token 204 may be split to form sub-tokens of smaller value and/or combined with other tokens to form tokens of larger value by the payment device 206); see [0060] of Light, The token 300 also comprises a field 314 indicating audit information, such as the usage and history of the electronic money token, including for example information identifying the issuing institution, such as the distribution equipment 202.)


Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this non-final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this non-final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                           	4/20/2022